Citation Nr: 1722123	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  14-38 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for a medial meniscus tear of the left knee.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for radiculopathy of the left lower extremity.  

5.  Entitlement to service connection for radiculopathy of the right lower extremity. 

6.  Entitlement to service connection for neuropathy of the left upper extremity. 

7.  Entitlement to service connection for neuropathy of the right upper extremity. 

8.  Entitlement to service connection for left carpal tunnel syndrome (CTS).   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service in the U. S. Coast Guard from October 2002 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

An October 2013 rating decision determined that the Veteran was not competent to handle disbursement of his VA funds.  He did not appeal that decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran is service-connected for a major depressive disorder with psychotic features, rated 100 percent disabling; cervical paravertebral myositis, rated 20 percent disabling; central L5-S1 herniated nucleus pulposis, encroaching bilaterally upon S1, and lumbar paravertebral myositis, rated 20 percent disabling; bilateral inguinal hernias, operated, with healed scars, rated 20 percent disabling; a sacroiliac scar as a postoperative residual of excision of a lipoma, rated 10 percent disabling; right CTS, rated 10 percent disabling; post-traumatic partial tear of the vastus lateralis of the left thigh, rated noncompensably disabling; and post-traumatic partial tear of the vastus lateralis of the right thigh, rated noncompensably disabling.  

Also, the Veteran is in receipt of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of anatomical loss of a creative organ and to SMC 38 U.S.C. § 1114(s) and 38 CFR 3.350(i) on account of a single service-connected disorder rated 100 percent disabling, together with other service-connected disabilities independently ratable at 60 percent or more.  

Following the issuance of a Statement of the Case (SOC) in October 2014, in the Veteran's VA Form 9, Appeal to the Board, in October 2014 he requested a hearing before the Board in Washington D.C.  

The issues on appeal were certified for appellate review on February 3, 2017, and by letter of February 6, 2017, the Veteran was notified that the appeal had been certified to the Board. 

By letter of May 17, 2017, the Veteran was notified that his hearing in Washington D.C. was scheduled for July 27, 2017.  

A May 23, 2017, Report of Contact reflects that the Veteran contacted the Board to cancel the hearing scheduled in Washington D.C. and requested a videoconference hearing.  

The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2015).  In light of the Veteran's request, the case is remanded for the Veteran to be scheduled for a videoconference.  

Accordingly, the case is REMANDED for the following action:

The AOJ/AMC should undertake appropriate efforts to afford the appellant a Board videoconference hearing, pursuant to his request.  Notice should be sent to the appellant, with a copy of the notice associated with the claims file or VA electronic records.  If, for whatever reason, the appellant decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file or VA electronic records.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

